Citation Nr: 1825664	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable evaluation for a fragment wound scar of the right thigh.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel injury of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDING OF FACT

In correspondence dated in October 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In a September 2017 Report of Contact Record, the Veteran indicated that he would not be appearing for his hearing scheduled on October 27, 2017 and that he wished to discontinue his appeal.  He was informed that he needed to submit a request in writing to cancel his appeal.

Subsequently, the Veteran submitted correspondence dated in October 2017 in which he indicated that he was declining to appear for his scheduled hearing because he was able to secure more comprehensive treatment and that his medical condition had improved substantially.  As such, there is no case or controversy, as there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


